DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/11/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection of claim 72 has been withdrawn; (2) the 35 U.S.C. §103 rejections of claims 1, 2, 4, 12, 14, 21, 22, 47, 48, 61, 62, 64, and 69-73 over Bumbak and Boyle have been withdrawn; (3) the 35 U.S.C. §103 rejections of claims 15, 18, 20, 52, 60, and 65-68 over Bumbak, Boyle, and Moheimani have been withdrawn; and (4) the 35 U.S.C. §103 rejection of claim 51 over Bumbak, Boyle, and Rasala has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, 60-62, 64-73
Withdrawn claims: 				None
Previously cancelled claims: 	3, 5-11, 13, 16-17, 19, 23-46, 49-50, 53-59, 63
Newly cancelled claims:			14
Amended claims: 				1, 4, 62, 64, 68, 72
New claims: 					74-75
Claims currently under consideration:	1-2, 4, 12, 15, 18, 20-22, 47-48, 51-52, 60-62, 64-75
Currently rejected claims:			None
Allowed claims:	1-2, 4, 12, 15, 18, 20-22, 47-48, 51-52, 60-62, 64-75

REASONS FOR ALLOWANCE
Claims 1-2, 4, 12, 15, 18, 20-22, 47-48, 51-52, 60-62, 64-75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art teaches a method for the aerobic, heterotrophic cultivation of a high cell density culture of Chlamydomonas species using the controlled addition of growth substrate wherein the pH of the production culture is maintained at a pH between 5.0-7.0, it does not teach that the initiation of adding the carbon growth substrate acetic acid or acetate to the culture when the pH of the culture exceeds a set point by 0.5 along with the discontinuation of the feeding when the pH drops 0.2 below the pH set point results in a production culture reaching a minimum cell density of 50 g/L within 168 hours as recited by the independent claims.  As such, claims 1-2, 4, 12, 15, 18, 20-22, 47-48, 51-52, 60-62, 64-75 are considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791